In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                       Case No. 14-559V
                                    Filed: August 27, 2014

* * * * * * * * * * * * * * **
ANNETTE TERRY,                              *      UNPUBLISHED
                                            *
               Petitioner,                  *
                                            *      Special Master Dorsey
v.                                          *
                                            *
SECRETARY OF HEALTH                         *      Decision on Proffer; Damages; Influenza
AND HUMAN SERVICES,                         *      (Flu) Vaccine; Shoulder Injury Related to
                                            *      Vaccine Administration (“SIRVA”).
               Respondent.                  *
* * * * * * * * * * * * * * **
Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Claudia Gangi, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES 1

        On June 30, 2014, Annette Terry (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”) 2 alleging that she suffered
from a shoulder injury that had been caused-in-fact by an influenza (“flu”) vaccine administered
to her on October 10, 2013. See Petition at 1. On August 22, 2014, a Ruling on Entitlement was
issued based on respondent’s concession.

        On August 27, 2014, respondent filed a Proffer on Award of Compensation. Respondent
proffers that, based upon her review of the evidence of record, petitioner should be awarded

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002 § 205, 44 U.S.C. § 3501 (2006). In
accordance with the Vaccine Rules, each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material
fits within the requirements of that provision, such material will be deleted from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.


                                                  1
$80,000.00. Respondent states that petitioner agrees with the amounts set forth in the Proffer.
See Proffer at 1.

       Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer. Pursuant to the terms stated in the attached Proffer, the
undersigned awards the following:

                A lump sum payment of $80,000.00, in the form of a check payable to
                petitioner.

Proffer ¶ II.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith. 3

        IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                    Nora Beth Dorsey
                                                    Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
           Case 1:14-vv-00559-UNJ Document 11 Filed 08/27/14 Page 1 of 3



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
_______________________________________
                                        )
ANNETTE TERRY,                          )
                                        )
                        Petitioner,     )
                                        )
            v.                          ) No. 14-559V
                                        ) Special Master Dorsey
SECRETARY OF HEALTH AND HUMAN ) ECF
SERVICES,                              )
                                       )
                        Respondent.    )
                                        )

                       PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On June 30, 2014, Annette Terry (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986 (the “Vaccine Act”), as amended. 42 U.S.C.

§§ 300aa-1 et seq. Petitioner alleges that, as a result of receiving the influenza (“flu”) vaccine on

October 10, 2013, she suffered from a shoulder injury related to vaccine administration

(“SIRVA”) in her left shoulder and arm. Petitioner alleges a theory based on causation-in-fact.

       On August 21, 2014, respondent filed her Vaccine Rule 4(c) report, conceding causation-

in-fact for petitioner’s SIRVA. On August 22, 2014, the Special Master issued a ruling on

entitlement, finding that petitioner was entitled to compensation for a SIRVA caused by the flu

vaccine.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$80,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.



                                                 1
            Case 1:14-vv-00559-UNJ Document 11 Filed 08/27/14 Page 2 of 3



III.     Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $80,000.00, in the form of a check payable to petitioner. 1

Petitioner agrees.

                                                                Respectfully submitted,

                                                                STUART F. DELERY
                                                                Assistant Attorney General

                                                                RUPA BHATTACHARYYA
                                                                Director
                                                                Torts Branch, Civil Division

                                                                VINCENT J. MATANOSKI
                                                                Deputy Director
                                                                Torts Branch, Civil Division

                                                                MICHAEL P. MILMOE
                                                                Senior Trial Counsel
                                                                Torts Branch, Civil Division


                                                                /s/ Claudia B. Gangi
                                                                CLAUDIA B. GANGI
                                                                Senior Trial Attorney
                                                                Torts Branch, Civil Division
                                                                U.S. Department of Justice
                                                                P.O. Box 146
                                                                Benjamin Franklin Station
                                                                Washington, D.C. 20044-0146
                                                                Tel.: (202) 616-4138



Dated:      August 27, 2014




1
   Should petitioner die prior to entry of judgment, respondent would oppose any award for future medical expenses,
future lost earnings, and future pain and suffering, and the parties reserve the right to move the Court for appropriate
relief.

                                                           2
Case 1:14-vv-00559-UNJ Document 11 Filed 08/27/14 Page 3 of 3




                              3